DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owen et al., US Patent 5450221.
Regarding claim 1, Owen teaches a compact liquid crystal display for instrument panel comprising: a housing 12 comprising: one housing retention features 26 and 27 configured to affix the housing 12 within a recess of a computing infrastructure device (instrument panel); and housing-faceplate interface features (tab 34); a faceplate (frame 60, liquid crystal cell 66, and cover 80) comprising: a plurality of faceplate retention features (lateral spring fingers 84) formed external to the faceplate and protruding from a same side of the faceplate, each faceplate retention feature 84 extending towards a rear of the housing 12 when secured to the housing 12 and being configured to secure the faceplate (60, 66 and 80) to an external face of the housing 12; and a decorative pattern visible (liquid crystal cell 66) from a front side of the faceplate, which is opposite the side from which the plurality of faceplate retention features protrude 84; wherein the branding device (compact liquid crystal display) is configured to be updated by removing the faceplate (60, 66 and 80) from the housing 12 and installing a replacement faceplate 66 onto the housing; and a light source 38 oriented to emit light into an interior of the housing.

    PNG
    media_image1.png
    334
    461
    media_image1.png
    Greyscale

Regarding claim 2, Owen teaches the plurality of faceplate retention features 84 are arranged as pairs of opposing faceplate retention features. The lateral spring fingers 84 are positioned on the left and right side of the frame 80.
Regarding claim 8, Owen teaches the housing comprises flanges 28 and 32 around at least a portion of a perimeter of a first side thereof.
Regarding claim 12, Owen teaches a method of branding a computing infrastructure device with a branding device using a compact liquid crystal display for instrument panel, The  method comprising: installing a housing 12 at least partially within a recess of the computing infrastructure device (instrument panel, not shown); securing the housing 12 to the computing infrastructure device by one or more housing retention features ( pin 26 and lug 27); forming a plurality of faceplate retention features (spring figure 84) that are external to a faceplate (60, 66 and 80) and protrude from a rear side of the faceplate (60, 66 and 80), each faceplate retention feature 84 extending towards a rear of the housing when secured to the housing; providing a light source 38 oriented to emit light into an interior of the housing 12; installing the faceplate (60, 66 and 80) on the housing 12; and securing the faceplate (60, 66 and 80) to the housing 12 by engaging each the one or more faceplate retention features 84 on a first side of the faceplate with a corresponding housing-faceplate retention feature 34 wherein the faceplate comprises a decorative pattern 66 visible from a front second side of the faceplate (60, 66 and 80), which is opposite the rear side from which the plurality of faceplate retention features 84 protrude.

Allowable Subject Matter
Claims 3-7, 9-11, 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631